Case 20-40200-elm7 Doc 36 Filed 08/27/20             Entered 08/27/20 14:11:16        Page 1 of 3



Marcus Leinart
State Bar No. 00794156
Leinart Law Firm
10670 N. Central Exprwy, Ste 320
Dallas, TX 75231
469.232.3328 Phone
214.221.1755 Fax
ATTORNEY FOR DEBTORS

                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE:                                        §
                                              §
Andre Williams                                §       CASE No. 20-40200-elm-7
Tammy Renee Williams                          §
      Debtors                                 §       CHAPTER 13

 MOTION TO VACATE DISCHARGE ORDER AND REINSTATE CHAPTER 7 CASE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW BEFORE THE COURT, Andre Williams Tammy Renee Williams,

Debtors in the above-numbered and styled cause, and files this their Motion to Vacate Discharge

Order and Reinstate Chapter 7 Case, and would respectfully show the Court as follows:

        1.      This Court has jurisdiction over this matter pursuant to 11 U.S.C. §105 and 28

        U.S.C. §1334. This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b)

        2.      Debtors filed for Bankruptcy protection under Chapter 7 of Title 11, United

        States Code on 1/15/2020.

        3.      Debtors' case was discharged on 6/26/2020.

        4.      Debtors wish to file reaffirmation agreements with their creditors. Debtor did not

        receive reaffirmation agreements from their mortgage and car creditor. At the time the

        reaffirmation agreements were requested, Debtor was behind 2 weeks on his home so

        the mortgage company did not send a reaffirmation agreement. He caught up the house

        right after that. Debtor believes that the reaffirmation agreement for the vehicle was lost
Case 20-40200-elm7 Doc 36 Filed 08/27/20              Entered 08/27/20 14:11:16         Page 2 of 3




       in the mail. Debtor's attorney had moved locations and it is possible that it was not

       forwarded to the correct address and was returned to the creditor. Debtor is in the

       process of refinancing his home and not having the debts reaffirmed is causing issues in

       the getting his home refinanced. .

       5.      Debtors respectfully request this Court grant this request to Vacate Discharge

       Order and to reinstate their    Chapter 7 case to this Court's active docket.

       WHEREFORE, PREMISES CONSIDERED, Debtors Andre Williams Tammy Renee

Williams pray the Court order their Chapter 7 Discharge be Vacated and the case be reinstated to

this Court's active docket, and for such other and further relief as the Court deems just.

DATED: August 14, 2020
                                                              Respectfully Submitted,

                                                              Leinart Law Firm
                                                              10670 N. Central Exprwy, Ste 320
                                                              Dallas, TX 75231
                                                              469.232.3328 Phone
                                                              214.221.1755 Fax

                                                              By: /s/ Marcus Leinart
                                                              Marcus Leinart
                                                              State Bar No. 00794156
                                                              ATTORNEY FOR DEBTORS

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2020, I did serve a true and correct copy of the

foregoing to the following interested parties, and to those parties listed on the matrix as filed with

the Court, by United States Mail, First Class:
Andre Williams Tammy Renee Williams
8500 Pinwood Drive
Fort Worth, TX 76123
Case 20-40200-elm7 Doc 36 Filed 08/27/20   Entered 08/27/20 14:11:16    Page 3 of 3




Office of the Standing Chapter 7 Trustee
3000 Central Drive
Bedford, TX 76021

United States Trustee
1100 Commerce, Rm 976
Dallas, TX 75242
                                                 /s/ Marcus Leinart
                                                 Marcus Leinart
                                                 Attorney for Debtors
